***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        BRANDON SMITH v.
                         BL COMPANIES,
                           INC., ET AL.
                            (AC 40368)
                       Lavine, Sheldon and Bright, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendants, B Co. and F,
   for alleged professional negligence in connection with an incident in
   which the plaintiff fell from a retaining wall onto a driveway approxi-
   mately six feet below and sustained injuries. The plaintiff previously
   had brought an action against B Co., which had supervised the construc-
   tion of the wall, and alleged that the wall constituted an absolute and
   public nuisance. The trial court in that action rendered summary judg-
   ment for B Co., concluding that the pleadings and exhibits did not
   support the claim that B Co. had control of the property on which the
   retaining wall was constructed. Thereafter, the plaintiff brought this
   action, alleging that the defendants were negligent. The trial court
   granted the defendants’ motion for summary judgment, determining that
   the negligence claim was barred by res judicata in light of the judgment
   on the merits in the nuisance action. From the judgment rendered
   thereon, the plaintiff appealed to this court, claiming that the trial court
   improperly concluded that the prior judgment on the nuisance claim
   precluded him from bringing a subsequent negligence claim against the
   defendants, which had not been pleaded in the previous action but was
   predicated on the same nucleus of fact. Held that the trial court properly
   rendered summary judgment in favor of the defendants; the claims raised
   by the plaintiff in this court essentially having been the same as those
   he raised in the trial court, which thoroughly addressed the arguments
   raised in this appeal in its memorandum of decision, this court adopted
   the trial court’s well reasoned memorandum of decision as a proper
   statement of the facts and applicable law on the issues.
        Argued September 12—officially released October 30, 2018

                             Procedural History

  Action to recover damages for the defendants’ alleged
professional negligence, brought to the Superior Court
in the judicial district of Fairfield, where the court,
Kamp, J., granted the defendants’ motion for summary
judgment and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
  A. Reynolds Gordon, with whom was Frank A. DeNi-
cola, Jr., for the appellant (plaintiff).
  Jared Cohane, with whom were Luke R. Conrad and
Julia O’Brien, general counsel, for the appellees
(defendants).
                           Opinion

   PER CURIAM. The plaintiff, Brandon Smith, appeals
from the summary judgment rendered by the trial court
in favor of the defendants, BL Companies, Inc. (com-
pany), and James Fielding, on the ground of res judicata.
Specifically, the plaintiff claims that the trial court erred
as a matter of law by concluding that a prior judgment
on a nuisance claim precluded the plaintiff from bring-
ing a subsequent negligence claim that was predicated
on the same nucleus of fact but not pleaded in the
previous action. We affirm the judgment of the trial
court.
   The following facts and procedural history underlie
the appeal to this court. The town of Redding (town)
hired the company to survey, design, engineer, inspect,
and supervise the ‘‘Streetscape Project,’’ which
included the construction of a block retaining wall.
On September 17, 2011, at approximately 2 a.m., the
plaintiff fell off the retaining wall onto a driveway
approximately six feet below, sustaining multiple
injuries.
   The plaintiff first brought an action against the town,
its contractor, M. Rondano, Inc., and the company, alleg-
ing that the retaining wall constituted an absolute and
public nuisance because it was not fenced off and no
warning was provided. On December 5, 2014, the court,
Radcliffe, J., rendered summary judgment in favor of
the company on the ground that the pleadings and
exhibits did not support the claim that the company
had control of the property on which the retaining wall
was constructed. The plaintiff appealed from the judg-
ment of the trial court, but then withdrew his appeal.
  Thereafter, the plaintiff brought this second action
against the defendants, alleging negligence. On April 3,
2017, the trial court, Kamp, J., granted the defendants’
motion for summary judgment on the ground that the
negligence claim was barred by res judicata in light of
the previous judgment on the merits of the nuisance
cause of action.1 The plaintiff appeals from the render-
ing of summary judgment in the negligence action.
  The claims raised by the plaintiff in this court are
essentially the same claims he raised in the trial court
when he opposed the motion for summary judgment.
We have examined the record on appeal, the briefs
and arguments of the parties, and conclude that the
judgment of the trial court should be affirmed. Because
Judge Kamp’s memorandum of decision thoroughly
addresses the arguments raised in this appeal, we adopt
that court’s well reasoned decision as a proper state-
ment of the facts and applicable law on the issues.
Smith v. BL Cos., Superior Court, judicial district of
Fairfield, Docket No. CV-XX-XXXXXXX (April 3, 2017)
(reprinted at 185 Conn. App.    ,    A.3d     ). It would
serve no useful purpose for this court to engage in any
further discussion. See, e.g., Woodruff v. Hemingway,
297 Conn. 317, 321, 2 A.3d 857 (2010); Samakaab v.
Dept. of Social Services, 178 Conn. App. 52, 54, 173
A.3d 1004 (2017).
      The judgment is affirmed.
  1
    Although James Fielding was not a party in the first action, the trial
court concluded that the judgment in the first action precluded any claim
against him in this action because he is in privity with the company. The
plaintiff has not challenged this conclusion.